Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to the applicant’s Remarks filed on 5/12/2022. 

Claim status:
Pending Claims 1-12.
Note: 112(a) rejection is withdrawn for applicant’s reasonable clarifications

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  
Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
The method Claim 1 (exemplary) recites a series of steps for automatically analyzing information related to a worker's compensation claim and for providing a case analysis report. 
[Step-2A]-Prong One: The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The method claim 1 recites the limitations of 
 A. utilizing … to upload … documents and data related to a workers' compensation claim, 
  B. utilizing … to receive said documents and data related to a workers' compensation claim, said …comprising programming for: 
	a. a pdf/image text extractor for receiving said uploaded documents and data from said licensed user computer 
	b. a checklist data provider for providing a criteria checklist to be compared against said documents and data, 
	c. an information identifier for comparing said checklist to said uploaded documents and data to generate identified text, 
	d. a natural language processor for receiving said identified text and generating text with maximum probability score, 
	 e. an issue identifier for receiving said text with maximum probability score and for generating possible issues, 
	 f. an issue analyzer for receiving said possible issues and for generating an analyzed decision and said case analysis report, and 
	 g. a decision data model for receiving said analyzed decision and for storing said analyzed decision for future analysis; 
C. utilizing said server computer to analyze said uploaded documents to generate said case analysis report, wherein said server computer automatically calculates upcoming deadlines and automatically generates a recommended plan of action and includes said upcoming deadlines and recommended plan of action into said case analysis report, and 
8D. utilizing said at least one licensed computer to download via said computer network said case analysis report comprising analysis and recommended plan of action regarding said workers' compensation claim.  

The claimed method/system simply describes series of steps for automatically analyzing information related to a workers' compensation claim and for providing a case analysis report.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting at least a licensed user computer and one server computer/processors, and a computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]-Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using at least a licensed user computer and one server computer/processors, and a computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claim 7.  Furthermore, the dependent claims 2-6 and 8-12 do not resolve the issues raised in the independent claims. The dependent claims 2-6 and 8-12 are directed towards using licensed user computer is owned by workers’ compensation insurance. 
Accordingly, dependent claims 2-6 and 8-12 are also rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to Arguments
Applicant's arguments filed on 5/12/2022 have been fully considered and the 35 USC 103 rejection was [previously] and 112(a) rejection are now withdrawn. However, the rejection under 35 USC 101 is maintained.
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on November 12, 2021. 
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  

However, further, “Applicant asserts that as currently claimed the server computer automatically calculates important deadlines and automatically generates a recommended plan of action. This information is then placed into a case analysis report which may be downloaded by a licensed computer. Clearly this is not an abstract idea. Instead, the server computer is a machine accomplishing a very specific and valuable task. Therefore, these claims should be allowable. 
Only Applicant has contemplated a system and method for automatically analyzing information related to a workers' compensation claim and for providing a corresponding case analysis report. Valuable time and money can be saved by utilizing Applicant's invention for the generation of the case analysis report.”

In response: Examiner disagrees:
 Claim analysis as a whole are provided above/again based on the latest Patent Eligibility Guidance (2019-PEG).
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

However, Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Examiner notes that the computer server limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
A generic recitation of a computer server performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 


Conclusion. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Mayernik et al (US 2008/0059383 A1) discloses 
Beinat et al (US 7,337,121 B1) discloses Claim Assessment Models.
Galia et al (US 2018/0107734 A1) discloses System to Predict Future Performance Characteristic for an Electronic Record.
Li et al (US 2014/0149144 A1) discloses System and Method for processing Data related to Subrogation in Insurance Claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


      /HATEM M ALI/
Examiner, Art Unit 3691


								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698